I cannot agree with that part of the opinion that holds that the testimony of the claimants regarding personal transactions had by them with the decedent was inadmissible. The statute section 11258, Code of 1935, sets out certain exceptions to the dead man's statute. One of these is where the executor of the estate shall be examined on his own behalf. This record shows that the will of Dr. Custer named as co-executors of his estate, Mr. Wehrle and Mr. Sayers. Mr. Wehrle qualified as executor of the Custer estate in Missouri, the domicile of the decedent prior to his death. Mr. Sayers qualified as executor in Greene county, Iowa. The estate offered as one of its witnesses Mr. Wehrle, the person named as co-executor in the will, and the duly qualified and acting executor in Missouri. He testified as to personal transactions with Dr. Custer and also that as executor he came to Iowa and transacted business for the estate concerning the notes upon which claim in the case at bar is filed. This claim is against the estate of Dr. Custer and the Missouri estate as well as the Iowa estate will be affected by the outcome. The testimony of Mr. Wehrle, the co-executor named in the will, and the acting executor in the state of Missouri, seems to me to make the claimants competent witnesses as to the transaction testified to by Mr. Wehrle.
I am authorized to state that JUSTICE OLIVER joins in this dissent. *Page 1073